DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on August 2, 2022:
Claims 1, 3-5, 7-11, 13-15 and 17-20 are pending;
The prior art rejections of record are withdrawn in light of the amendment.
Information Disclosure Statement
To date, no information disclosure statement has been made of record by Applicant.  Applicant is invited to submit any and all known pertinent prior art, if any is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc.
Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
a.  With respect to claims 1, 3-5 and 7-10, see item 5 of the previous Office Action, incorporated herein.
b.  With respect to claims 11, 13-15 and 17-20, claim 11 has been amended in similar fashion as claim 1 to include a combination of features therein which is no longer taught or suggested by the cited prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the method of assembling an electric vehicle battery enclosure comprising configuring a base portion, arranging a cover portion and disposing a sealant configured to create a bond between the base portion and the cover portion around an entire perimeter of the enclosure and to seal the enclosure based on a uniform height of the sealant around the perimeter of the enclosure, wherein the cover portion includes two or more tabs extending from a perimeter of the cover portion, a portion of the cover portion that contacts the sealant is to be a single planar piece and is farther from the base portion than each of the two or more tabs of the cover portion by a distance h.
The Examiner agrees with Applicant’s arguments to Katayama in view of Miller.  Notably, the cover portion of Katayama which contacts the sealant is not a single planar piece as now claimed.  The structure of Katayama is not a single planar piece which contacts the sealant but rather a recessed or groove feature in the cover which receives the sealant therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725